


RECEIVABLES PURCHASE AGREEMENT
    




THIS RECEIVABLES PURCHASE AGREEMENT, dated as of February 19, 2013 (as it may be
amended, supplemented or otherwise modified from time to time, this
“Agreement”), is made by and between Parexel International, LLC, a Delaware
limited liability company (the “Supplier”), the Investor (as defined herein),
and JPMorgan Chase Bank, N.A., in its capacity as agent for the Investor,
together with its successors and assigns (the “Investor Agent”).


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.
Supplier Information, Buyer Information, Pricing Terms and Other Defined Terms.

1.1
Supplier Information. On each Purchase Date, the following information is true
and correct with respect to the Supplier:

(a)    Taxpayer Identification Number:
04-3517643
(b)    Organizational Number, if any:
N/A
(c)    Trade Name(s) (if any):
N/A
(d)    Prior Name(s) or Place(s) of Business During Past Five Years (if any):
N/A
(e)    Chief Executive Office Address:
195 West Street
Waltham, MA 02451
Attention: James F. Winschel.
Telecopy No.: (781) 434-5033      
Email: james.winschel@parexel.com      
(f)    Address For Notices [if different]:
with copy to: 195 West Street
__________ Waltham, MA 02451
Attention: Douglas A. Batt      
Telecopy No.: (781) 434-5040     
Email: douglas.batt@parexel.com      
(g)    Qualified as Small Business under Small Business Administration criteria?


[http://www.sba.gov/content/guide-size-standards]
Initial Answer:


Yes: [____]


No: [_X_ ]



1.2
Buyer Information. As used herein, the term “Buyer” means GlaxoSmithKline
Services Unlimited, GlaxoSmithKline LLC or any other subsidiary or affiliate of
GlaxoSmithKline PLC; provided, for the avoidance of doubt, any reference herein
or in any other Facility Document to a “Buyer” shall include a reference to any
subsidiary or affiliate of the Buyer that is the payor under the Receivable with
respect to which such reference is made unless the context expressly indicates
otherwise.

1.3
Pricing Terms. As used herein, the following terms shall have the meaning
ascribed thereto; provided, the Investor Agent may change any term of this
Section at any time, without the consent of the Supplier, upon five (5) Business
Days’ prior notice to the Supplier.

“Applicable Index Rate” means a rate per annum equal to the rate at which
deposits in US Dollars in an amount comparable to the aggregate Face Amount of
Designated Receivables set forth in the applicable Proposal and/or Remittance
Notice, as the case may be, and having a term comparable to the period from the
applicable Discount Start Date to the applicable Maturity Date, are offered in
immediately available funds by the Investor Agent’s New York office to leading
banks in the market for such Currency up to 2:00 p.m., New York time, on the
applicable Discount Start Date.
“Applicable Margin” means 1.00%, per annum.
“Applicable Rate” means, for any Designated Receivable, the annual rate equal to
the sum of (i) the Applicable Index Rate, plus (ii) the Applicable Margin.
“Discount Percentage” means 100%.
“Discount Start Date” means, for any Designated Receivable, the later of (i) the
date specified as the Purchase Date in the applicable Proposal for such
Designated Receivable or (ii) the date on which an Offer in respect of such
Designated Receivable shall be accepted by the Investor.
“Face Amount” means, for any Designated Receivable, the face amount of such
Designated Receivable as specified in the applicable Proposal and/or Remittance
Notice, as the case may be. The aggregate Face Amount of Designated Receivables
specified therein shall be net of adjustments, if any, shown in the applicable
Proposal and/or Remittance Notice.
“Maturity Date” means, for any Designated Receivable, the maturity date
specified in the Proposal and/or Remittance Notice, as the case may be,
applicable to such Designated Receivable; provided, if such maturity date is not
a Business Day, the Maturity Date shall be the next succeeding Business Day.
“Maximum Tenor” means, for any Designated Receivable, a remaining tenor to
maturity not to exceed 90 days.

Page 1 of 10



--------------------------------------------------------------------------------




“Processing Fees” means, $0.
“Purchase Date” means, for any Designated Receivable, the Discount Start Date
for such Designated Receivable; provided that for purposes of Section 2.5
herein, the Purchase Date shall be the date of receipt by the Supplier of the
Purchase Price paid by the Investor.
“Purchase Price” means, for any Designated Receivable, an amount equal to the
following:
A – ((A x B x (C / D)) + E), where:
A
=
Face Amount times the Discount Percentage
B
=
Applicable Rate
C
=
Number of days between the Discount Start Date and the Maturity Date (not
including the Discount Start Date, but including the Maturity Date)
D
=
360, or if the Purchase Price is denominated in Sterling, 365
E
=
Processing fees payable by the Supplier in respect of such Designated
Receivable, if any



1.4
Other Defined Terms. Other defined terms not defined in this Section 1 are
defined in Appendix A hereto.

2.
Purchase and Sale.

2.1
From time to time during the term hereof, the Investor may, in its sole
discretion, propose that the Supplier make an offer to sell one or more
Designated Receivables to the Investor on the terms set forth therein and
otherwise in accordance with the terms hereof, by providing the following
information to the Supplier in accordance with Section 2.7 hereof: invoice date,
invoice number, Maturity Date, Currency, Face Amount, and Purchase Date.

2.2
(A)    If the Supplier shall have initialed box (A) next to its signature to
this Agreement, then upon receipt of the information referred to in Section 2.1
(a “Proposal”), the Supplier may, in its sole discretion, either through the
Site or by Acceptable Means, make an offer to sell to the Investor all or any of
the Designated Receivables subject to such Proposal on the terms set forth
therein and otherwise in accordance with the terms hereof (a “Manual Offer”).

(B)
If the Supplier shall have initialed box (B) next to its signature to this
Agreement, the Supplier hereby automatically makes an offer to sell to the
Investor all of the Designated Receivables in accordance with the terms hereof
(an “Automatic Offer”), in each case, without further action by the Supplier,
the Investor or the Investor Agent. In lieu of a Proposal, a Remittance Notice
describing any such Designated Receivables shall evidence the terms of the
Automatic Offer with respect thereto.

(C)
Any election by the Supplier to make Automatic Offers or Manual Offers (each an
"Offer"), as the case may be, in accordance with Section 2.2(A) or 2.2(B), as
applicable, shall remain in effect until five (5) Business Days following the
receipt by the Investor Agent of notice from the Supplier revoking such
election, and thereafter all Offers shall be made in accordance with the
election of the Supplier set forth in such notice until revoked in accordance
with this Section 2.2(C).

2.3
The Investor may, in its sole discretion, purchase a Designated Receivable by
paying to the Supplier’s Account the Purchase Price with respect to each
Designated Receivable subject to an Offer. The parties acknowledge and agree
that the Purchase Price set forth in a Proposal is an indicative price and that
the applicable Purchase Price of any Designated Receivable shall be determined
by the Investor on the relevant Discount Start Date by reference to the
Applicable Index Rate then in effect.

2.4
FOR THE AVOIDANCE OF DOUBT, THE SENDING OF A REMITTANCE NOTICE BY OR ON BEHALF
OF THE INVESTOR SETTING FORTH THE APPLICABLE PURCHASE PRICE FOR A DESIGNATED
RECEIVABLE SHALL CONSTITUTE THE SOLE MEANS BY WHICH AN OFFER WITH RESPECT TO
SUCH DESIGNATED RECEIVABLE MAY BE ACCEPTED, AND NO OTHER COMMUNICATION OR COURSE
OF DEALING BETWEEN THE SUPPLIER AND THE INVESTOR OR THE INVESTOR AGENT SHALL
CONSTITUTE THE ACCEPTANCE BY THE INVESTOR OF SUCH OFFER.

2.5
In consideration of the payment of the Purchase Price with respect to each
Designated Receivable subject to an Offer, upon receipt of the Purchase Price by
the Supplier, the Supplier will have sold to the Investor, and the Investor will
have purchased from the Supplier on the Purchase Date therefor, all of the
Supplier’s right, title and interest in and to the Designated Receivables
subject to such Offer, in each case, subject to the terms and conditions hereof.
Payment of the Purchase Price shall be deposited into the account specified by
the Supplier by any funds transfer system which the Investor Agent deems
reasonable.

2.6
If the Investor, in its sole discretion, does not accept an Offer, the Investor
may, but shall have no obligation to, make a new Proposal with respect to all or
any of the Designated Receivables subject to such Offer in accordance with the
terms and conditions hereof.

2.7
Proposals, Offers and Remittance Notices may be given either through the Site in
accordance with the rules and procedures thereof or, if the Site is unavailable,
by other means acceptable to the Supplier and the Investor Agent (“Acceptable
Means”). Delivery by the Investor Agent to the Supplier of a Proposal and/or a
Remittance Notice, as the case may be, by e-mail or facsimile shall be deemed to
constitute Acceptable Means.

2.8
All obligations of the Supplier under each Contract, including, without
limitation, all representations and warranty obligations, all servicing
obligations, all maintenance obligations, all delivery and transport and all
insurance obligations, shall be retained by, and


Page 2 of 10



--------------------------------------------------------------------------------




shall be the sole responsibility of, the Supplier, and the Supplier shall hold
the Investor and the Investor Agent harmless from, and shall indemnify the
Investor and the Investor Agent against any loss, cost, or expense arising from,
any and all such obligations. Any claim that the Supplier may have against the
Buyer or any other party, and/or the failure of the Buyer to fulfill its
obligations under the applicable Contract, shall not affect the obligations of
the Supplier to perform its obligations under any Facility Document, and shall
not be used as a defense or as set-off, counterclaim or cross-complaint as
against the performance of any of its obligations under the Facility Documents.
Notwithstanding anything to the contrary contained in this Agreement or the
Facility Documents, the sale of any Designated Receivable under this Agreement
shall be without recourse to Supplier and Investor Agent and Investor shall
assume the credit risk of non-payment of any Purchased Receivable to the extent
such non-payment is the result of a Buyer's financial inability to pay.
2.9
Purchases of Receivables under this Agreement may be effected during the period
from the Effective Date to the date this Agreement is terminated by either the
Supplier or the Investor upon five (5) Business Days prior notice to the other,
in each case, in the sole and absolute discretion thereof.

2.10
FOR THE AVOIDANCE OF DOUBT AND NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THE SUPPLIER EXPRESSLY AGREES THAT NEITHER THE INVESTOR NOR
THE INVESTOR AGENT SHALL HAVE ANY OBLIGATION TO MAKE ANY PROPOSAL OR ACCEPT ANY
OFFER HEREUNDER, THAT THE SUPPLIER HAS NOT PAID, AND IS NOT REQUIRED TO PAY, A
COMMITMENT FEE OR COMPARABLE FEE TO THE INVESTOR OR INVESTOR AGENT, AND THE
INVESTOR MAY REFUSE, FOR ANY REASON OR FOR NO REASON, TO MAKE ANY PROPOSAL OR
ACCEPT ANY OFFER REGARDLESS OF WHETHER THE APPLICABLE CONDITIONS SET FORTH
HEREIN HAVE BEEN SATISFIED.

3.
Conditions Precedent. The occurrence of the Effective Date is conditioned upon
the receipt by the Investor Agent of each of the following in form and substance
satisfactory to the Investor Agent:

(a)
a certificate signed by the keeper of the books and records of the Supplier,
containing statements confirming (i) the power and authority to enter into the
Receivables Purchase Agreement on behalf of the Supplier, and (ii) incumbency
and signatures of the officers of the Supplier executing any document in
connection with the Facility Documents; and

(b)
lien searches from the appropriate jurisdiction and UCC financing statements for
filing in such jurisdiction as necessary to evidence the sale of or otherwise
protect the Investor’s rights in any Purchased Receivables, together with a
release signed by each Person having a security interest in the Designated
Receivables.

4.
Representations and Warranties. On each Purchase Date in connection with the
sale of a Designated Receivable on such date, the Supplier represents and
warrants to the Investor as follows:

(a)
Eligible Receivable. Such Designated Receivable:

(i)
(A) by its terms is due and payable by the Buyer within the Maximum Tenor from
the original billing date therefor and (B) has not been compromised, adjusted or
modified (including by the extension of time for payment or the granting of any
discounts, allowances or credits, except as reflected in the Face Amount
thereof;

(ii)
is an “account” within the meaning of Section 9-102 of the UCC and is not
evidenced by a promissory note or other “instrument” or by “chattel paper” (as
each such term is defined in Article 9 of the UCC);

(iii)
arises under a Contract that, together with such Receivable, is in full force
and effect and constitutes the legal, valid and binding obligation of the Buyer
enforceable against the Buyer in accordance with its terms, and is not subject
to any Dispute;

(iv)
arises under a Contract that (A) permits assignment or does not require the
Buyer to consent to the transfer, sale or assignment of the rights and duties of
the Supplier under such Contract, and (B) does not contain a confidentiality
provision that purports to restrict the ability of any Investor or the Investor
Agent to exercise its rights under this Agreement, including, without
limitation, its right to review the Contract pursuant to section 6.1 (e),
provided however that if any of the restrictions set forth in (A) and (B) above
exist, Supplier shall consent and obtain Buyer’s consent prior to (i) such
transfer, sale or assignment under clause (A) above and (ii) disclosure of the
Contract to Investor and Investor Agent under clause (B) above; provided that
Supplier retains the right in its sole discretion to withhold information
contained in any Contract disclosing trade secrets or confidential information,
including pricing and formulas;

(v)
arises under a Contract (A) that contains an obligation to pay a specified sum
of money plus reimbursable expenses, which together shall equal the Face Amount
of such Receivable, contingent only upon the sale of goods, the provision of
services, or the achievement of milestones and/or the incurrence of reimbursable
expenses by the Supplier, and (B) with respect to which the Supplier has
performed all obligations required to be performed by it thereunder as of such
time, including shipment of the goods, the performance of the services purchased
thereunder, the achievement of milestones and/or the incurrence of reimbursable
expenses by the Supplier;

(vi)
arises solely from the sale of goods to the Buyer by the Supplier, the provision
of services, and/or the achievement of milestones, and/or the reimbursable
expenses incurred by Supplier, in the ordinary course of the Supplier’s
business, and not by any other Person (in whole or in part);


Page 3 of 10



--------------------------------------------------------------------------------




(vii)
together with the Contract related thereto, does not contravene any law, rule or
regulation applicable thereto, or any agreement of the Supplier; and

(viii)
is not a Receivable (A) as to which any payment, or part thereof, has not been
made on or after the original due date for such payment, (B) Supplier has actual
knowledge that an Insolvency Event has occurred with respect to the Buyer, or
(C) which has been identified by the Supplier as uncollectible.

(b)
Good Title. The Supplier has good and marketable title to such Designated
Receivable, and upon the sale of such Designated Receivable by the Supplier, the
Supplier will transfer, and the Investor will acquire, such Designated
Receivable free and clear of any lien, encumbrance or adverse claim, except as
created by the Facility Documents.

(c)
Compliance. The Supplier is not in default of any of its obligations under this
Agreement or any other Facility Document.

(d)
Insolvency Event. No Insolvency Event has occurred with respect to the Supplier.

(e)
Information. All data, materials and information provided by the Supplier to the
Investor and the Investor Agent in connection herewith, including, without
limitation, the information set forth in Section 1.1, and with respect to each
Contract, and each Designated Receivable, is true and correct in all material
respects.

(f)
Organizational Existence and Power. The Supplier is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified to do business and is in good standing and
has and holds all power and all governmental authorizations and approvals
required to carry on its business as a foreign corporation, under the laws of
each state or other jurisdiction in which the character of Supplier’s properties
owned, operated or leased, or the nature of Supplier's activities, makes such
qualification necessary, except in those states and jurisdictions where the
failure to be so qualified or in good standing would not reasonably be expected,
as of the date hereof, to have a Material Adverse Effect on Supplier. “Material
Adverse Effect” shall mean there shall have been no material adverse change in
the condition, financial or otherwise, or in the earnings, business affairs or
business prospects of a party hereto, whether or not arising in the ordinary
course of business.

(g)
Power and Authority; Due Authorization Execution and Delivery. The execution and
delivery by the Supplier of the Facility Documents and the performance of its
obligations thereunder have been duly authorized by all necessary action on its
part and have been duly executed and delivered by the Supplier.

(h)
No Conflict. The execution and delivery by the Supplier of the Facility
Documents, and the performance of its obligations thereunder, do not contravene
or violate (i) its organizational documents, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any lien, encumbrance or adverse claim on assets of the Supplier.

(i)
Governmental Authorization. Other than the filing of the financing statements
required hereunder to evidence the sale of the Purchased Receivable, no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution
and delivery by the Supplier of the Facility Documents and the performance of
its obligations thereunder.

(j)
Actions, Suits. There are no actions, suits or proceedings pending, or to the
best of the Supplier's knowledge, threatened, against the Supplier or any of its
properties, in or before any court, arbitrator or other body, that could
reasonably be expected to have a material adverse effect on the Facility
Documents and the transactions contemplated thereby. The Supplier is not in
default with respect to any order of any court, arbitrator or governmental body
that could reasonably be expected to have a material adverse effect on the
Facility Documents and the transactions contemplated hereby.

(k)
Binding Effect. The Facility Documents constitute the legal, valid and binding
obligations of the Supplier enforceable against it in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors' rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

Supplier agrees that the forgoing representations and warranties, except with
respect to individual Designated Receivables, are true and correct as of the
date of this Agreement.
5.
Nature of Transaction. It is the express intent of the parties to this Agreement
that the sale and conveyance of the Purchased Receivables pursuant to this
Agreement be construed as a true sale of the Purchased Receivables by the
Supplier to the Investor, and not a grant of a security interest in any
Purchased Receivables by the Supplier to the Investor to secure a debt or other
obligation. The Supplier hereby authorizes the Investor Agent to file financing
statements in such jurisdictions as the Investor Agent shall determine are
necessary or desirable for the purpose of evidencing the sale of any Purchased
Receivable.

6.
Supplier Covenants. So long as any Purchased Receivable remains outstanding, the
Supplier agrees that:

6.1
The Supplier shall:

(a)
take all necessary action to vest full title to the Purchased Receivables and
the proceeds thereof purchased hereunder in the Investor, free and clear of any
adverse claims, and defend the right, title and interest of the Investor in any
of the foregoing


Page 4 of 10



--------------------------------------------------------------------------------




property, against all claims of third parties claiming through or under the
Supplier with respect to the Purchased Receivables, and upon the written request
of the Investor Agent, the Supplier, at its sole expense, shall promptly and
duly execute and deliver all such further instruments and documents and take
such further action as the Investor Agent may reasonably request for the purpose
of obtaining the full benefits of the Receivables Purchase Agreement and the
Purchased Receivables and of the rights and powers herein and therein granted
with respect to the Purchased Receivables. For the avoidance of doubt, the
Purchase Price paid to Supplier for such Purchased Receivables shall not
constitute proceeds of such Purchased Receivables;
(b)
hold any payment received by it from the Buyer pertaining to Purchased
Receivables in trust for the benefit of the Investor and account for and remit
the same promptly to the Investor (for purposes of the foregoing, any payment
made by the Buyer with respect to any Purchased Receivable shall, except as
otherwise specified by the Buyer or as otherwise required by contract or law, be
deemed applied to Purchased Receivables (in order of maturity, starting with the
oldest such Purchased Receivable) to the extent of any amounts due and payable
thereunder, before being applied to any other obligation of the Buyer to the
Supplier);

(c)
pay and discharge prior to delinquency, and hold the Investor harmless from, all
taxes, assessments, levies and other governmental charges imposed upon and
payable by the Supplier, with such indemnity to extend to any loss, damage or
expense incurred by the Investor as a result of tax liens for taxes payable by
the Supplier or any other lien or claim being placed on Purchased Receivables
purchased by the Investor, other than any lien or claim placed on any such
Purchased Receivable as a result of any act of the Investor;

(d)
notify the Investor Agent in writing of any of the following promptly upon
learning of the occurrence thereof, describing the same and, if applicable, the
steps being taken with respect thereto: (i) the occurrence of any event or
condition that could reasonably be expected to have a material adverse effect on
the Supplier or the transactions contemplated hereby; (ii) the occurrence of any
Insolvency Event with respect to the Supplier; or (iii) the occurrence of a
default after the expiration of any notice and grace period or an event of
default under any other material financing arrangement pursuant to which the
Supplier is a debtor or an obligor; and

(e)
If (a) any representation or warranty made by the Supplier with respect to a
Purchased Receivable is or proves to be inaccurate, incorrect or untrue, in any
material respect, on any date as of which it is made or deemed to be made, (b)
any covenant in Section 6 is breached in any material respect; or (c) any lien,
encumbrance or adverse claim shall have occurred or otherwise exist with respect
to such Purchased Receivable (other than in favor of the Investor or the
Investor Agent), then, in each case, provide to the Investor Agent promptly upon
its request, a true and correct copy of each Contract, and any amendment thereto
entered into after the Effective Date to the extent necessary for the Investor
or Investor Agent to exercise its rights under this Agreement, provided however
that the Supplier retains their right in its sole discretion to withhold
information contained in each Contract and/or amendment disclosing any trade
secrets or other confidential information, including, but not limited to pricing
and formulas. For the avoidance of doubt, any non-public information provided by
the Supplier pursuant to this section or the Facility Documents shall be deemed
confidential information whether or not disclosed to the Investor or the
Investor Agent through its site, in writing, orally, or by any other means.

6.2
The Supplier shall not:

(a)
extend, amend or otherwise modify the terms of any Purchased Receivable, or make
any change to any Contract that would make the representations or warranties
relating to such Purchased Receivable contained in Section 4 of this Agreement
inaccurate in any respect, without the prior written consent of the Investor
Agent;

(b)
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
grant any option with respect to, or create or suffer to exist any adverse claim
upon or with respect to, any Purchased Receivable or the proceeds thereof or any
Contract under which any Purchased Receivable arises, or assign any right to
receive income with respect thereto, except for the interest of the Investor and
Investor Agent. For the avoidance of doubt, the Purchase Price paid to Supplier
for such Purchased Receivables shall not constitute proceeds of, or a right to
receive income with respect to such Purchased Receivables; Notwithstanding the
foregoing, this provision shall not apply with respect to any property of the
Supplier that is retained by Supplier.

(c)
interfere with any collection of any Purchased Receivable or attempt to receive
or make, collection from the Buyer in respect of any Purchased Receivable; and

(d)
change its name, identity, corporate structure or jurisdiction of formation
unless it shall have (i) given the Investor Agent at least thirty (30) days’
prior written notice thereof and (ii) delivered to the Investor Agent all
financing statements, instruments and other documents reasonably requested by
the Investor Agent in connection with such change or relocation.

7.
Repurchase. If (a) any representation or warranty made by the Supplier with
respect to a Purchased Receivable is or proves to be inaccurate, incorrect or
untrue, in any material respect, on any date as of which it is made or deemed to
be made, (b) any covenant in Section 6 is breached in any material respect; or
(c) any lien, encumbrance or adverse claim shall have occurred or otherwise
exist with respect to such Purchased Receivable (other than in favor of or
created or consented to by, the Investor or the Investor Agent), then, in each
case, the Investor Agent may, in its discretion, require the Supplier to
repurchase such Purchased Receivable. The Investor Agent shall notify the
Supplier in writing of any Purchased Receivable that the Supplier is required to
repurchase hereunder, and, within three Business Days of its receipt of such
notice, the Supplier shall repurchase such Purchased Receivable by paying to the
Investor Agent an amount equal to the Face Amount of such Purchased Receivable
times the Discount Percentage, less any amounts paid by or on behalf of the
Buyer to the Investor or the Investor Agent with respect to the Purchased
Receivable. Any such repurchase shall be made without recourse and without
representation or warranty of any kind on the part of the Investor


Page 5 of 10



--------------------------------------------------------------------------------




or the Investor Agent; provided that Investor and Investor Agent shall represent
and warrant that such repurchased receivables have no liens, encumbrances or
adverse claims originating from Investor or Investor Agent.
8.
Payments.

8.1
In the event that any amount payable by the Supplier pursuant to Section 7 or
Section 9.4 remains unpaid for any reason for five (5) Business Days after the
Investor provides notice to the Supplier that such amounts are past due, the
Investor shall charge, and the Supplier shall pay, an amount equal to (x) such
unpaid amount due from the Supplier to the Investor during the period from (and
including) the due date thereof to, but excluding the date payment is received
by the Investor in full, times (y) a rate per annum equal to the sum of (i) the
Prime Rate, plus (ii) 2% per annum, computed on the basis of a 360 day year, and
for actual days elapsed, which amounts shall be payable on demand and, if no
prior demand is made, on the last Business Day of each calendar month.

8.2
All amounts payable by the Supplier to the Investor pursuant to or in connection
with any Facility Document shall be paid in full, free and clear of all
deductions, set-off or withholdings whatsoever except only as may be required by
law, and shall be paid on the date such amount is due by not later than 11:00
a.m. (New York City time) to the account of the Investor notified to the
Supplier from time to time. All payments to be made under any Facility Document
or in respect of a Purchased Receivable, shall be made in the applicable
Currency in immediately available funds. Any amounts that would fall due for
payment on a day other than a Business Day shall be payable on the succeeding
Business Day. All amounts payable by the Investor or the Investor Agent to the
Supplier pursuant to or in connection with any Facility Document, including,
without limitation, the Purchase Price of each Purchased Receivable, shall be
remitted on the date such amount is due to the Supplier’s Account.

9.
Miscellaneous.

9.1
Any reference to an “Investor” in any Facility Document shall be a reference to
the Person that purchases a Designated Receivable, together with such Person’s
successors and assigns. In connection with any purchase, Investor Agent may act
on behalf of Persons designated as purchasers of such Designated Receivables on
the books and records of the Investor Agent, which shall be conclusive and
binding on all parties hereto, absent manifest error, including the right to
file UCC financing statements on behalf of Investors naming the Investor Agent
as the secured party for purposes of perfecting the purchase and sale of the
Designated Receivables under the UCC. Each such Person is deemed to agree that
as of the Purchase Date with respect to each such Designated Receivable, such
Person shall be subject to, and shall be afforded the benefits of, the terms and
conditions of the Facility Documents applicable to the Investor of such
Designated Receivable. If more than one Person is designated as an Investor with
respect to a Designated Receivable, each such Person shall be deemed to be an
Investor with respect to an undivided interest in such Designated Receivable
equal to the percentage interest with respect thereto as set forth on the books
and records of the Investor Agent.

9.2
The Supplier hereby appoints the Investor Agent as the true and lawful
attorney-in-fact of the Supplier, with full power of substitution, and hereby
authorizes and empowers the Investor Agent in the name and on behalf of the
Supplier, to take such actions, and execute and deliver such instruments and
documents, as the Investor Agent deems proper in order to make collection of and
otherwise realize the benefits of any Purchased Receivable. The Investor Agent
shall have the right to notify the Buyer at any time of the sale to the Investor
of any Purchased Receivable; bring suit, in the Investor’s or the Supplier’s
name, and generally have all other rights of an owner and holder respecting any
Purchased Receivable. The Investor Agent may endorse or sign the Investor’s or
the Supplier’s name on any checks or other instruments with respect to Purchased
Receivable or the goods covered thereby.

9.3
All communications or notices required under this Agreement shall be in writing,
shall be deemed to have been given and received (i) when delivered personally to
the recipient, (ii) one Business Day after being sent to the recipient by
reputable overnight courier service (charges prepaid), (iii) on the date
received if before 5:00 p.m. local time after being sent to the recipient by
facsimile transmission or electronic mail, or, if after 5:00 p.m. local time,
the next Business Day or (iv) four Business Days after being mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid, and addressed to the intended recipient (until such party advises the
others in writing of a change in such party's address), in the case of the
Supplier, at the address set forth in Section 1.1, if to the Investor, c/o the
Investor Agent, and if to the Investor Agent, as set forth under its signature
hereto.

9.4
The Supplier will reimburse the Investor Agent and the Investor for all
reasonable out-of-pocket expenses (including reasonable attorney’s fees), due
diligence and other expenses incurred in the enforcement of this Agreement or
any Purchased Receivable, to the extent such enforcement is necessary as a
result of (a) any representation made by the Supplier being false or incorrect
in any material respect when made, or (b) the Supplier’s failure to comply with
any of the terms of this Agreement or any other Facility Document. The Supplier
shall also indemnify, protect, defend and hold harmless the Investor and the
Investor Agent and their respective successors and assigns and their affiliates,
directors, officers, agents, attorneys and employees from and against all
losses, liabilities, claims, damages, judgments, taxes, costs and expenses,
including reasonable attorneys' fees and costs, incurred by or imposed upon them
at any time by reason of (a) any representation made by the Supplier being false
or incorrect when made, (b) the Supplier’s failure to comply with any of the
terms of this Agreement or any other Facility Document or (c) any Dispute.

9.5
The Facility Documents constitute the entire agreement among the parties to this
Agreement and supersede any prior understandings, agreements or representations
by or among the parties, written or oral, to the extent they relate in any way
to the subject matter hereof. Neither this Agreement nor any provision hereof
may be amended, waived, or discharged unless in writing signed by all parties;
provided, the Investor may from time to time amend Section 1.3 by delivery to
the Supplier of a notice with respect thereto, and such amendment shall become
effective five (5) Business Days after the delivery thereof.

9.6
The provisions of this Agreement shall inure to the benefit of and be binding
upon any successor to, or permitted assignee of, any of the parties hereto. The
Supplier may not assign any of its rights or obligations hereunder without the
prior written consent of the Investor Agent. The Investor may assign or sell
participations in any or all of its rights or obligations hereunder without
notice to, or


Page 6 of 10



--------------------------------------------------------------------------------




the consent of, the Supplier. The Investor Agent may assign any or all of its
rights or obligations hereunder without the consent of, but with notice thereof
to, the Supplier.
9.7
This Agreement may be signed in one or more counterparts, each of which shall be
considered an original, but all of which shall be considered one and the same
agreement. The unenforceability for any reason of any provision of this
Agreement or any other document shall not impair or limit the operation or
validity of any other provision of this Agreement or any other agreements now or
hereafter existing among the Investor, the Investor Agent and the Supplier. No
delay on the part of a party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise of any right, power, or privilege hereunder preclude other or further
exercises hereof or the exercise of any other right, power or privilege.

9.8
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to the principles of conflict of
laws thereof (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law).

9.9
Any litigation based hereon, or arising out of, under or in connection with this
Agreement or any other Facility Document, may be brought and maintained in the
courts of the State of New York sitting in New York County, New York or in the
United States district court for the Southern District of New York; provided,
any suit seeking enforcement against any Receivables or other property may be
brought, at the Investor’s option, in the courts of any jurisdiction where such
Receivables or other property may be found. The Supplier hereby expressly and
irrevocably submits to the jurisdiction of the courts of the State of New York
sitting in New York County, New York and of the United States district court for
the Southern District of New York for the purpose of any such litigation. The
Supplier further irrevocably consents to the service of process by registered
mail, postage prepaid, to its address specified herein or by personal service
within or without the State of New York. The Supplier expressly and irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of venue of any such litigation brought in any
such court and any claim that any such litigation has been brought in an
inconvenient forum. No legal action or proceeding arising out of or in
connection with this Agreement or any transaction entered into hereunder may be
brought by the Supplier against the Investor or the Investor Agent except in a
state or federal court located in the Borough of Manhattan, City of New York,
State of New York.

9.10
EACH OF THE PARTIES HERETO WAIVES THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY
LEGAL ACTION OR PROCEEDING IN WHICH INVESTOR OR INVESTOR AGENT AND SUPPLIER ARE
PARTIES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY DESIGNATED
RECEIVABLE.

9.11
Notwithstanding anything to the contrary herein, the Investor and the Investor
Agent shall not, under any circumstances whatsoever, be liable for any punitive,
consequential, indirect or special damages or losses regardless of whether they
shall have been advised of the possibility thereof or of the form of action in
which such damages or losses may be claimed. Supplier shall not be liable for
any punitive, consequential, indirect or special damages or losses or lost
profits regardless of whether they shall have been advised of the possibility
thereof or of the form of action in which such damages or losses may be claimed.
The Supplier agrees that reasonable outside counsel fees and costs incurred in
an action brought pursuant to Sections 2.8, 6.1(c), and 9.4 of this Agreement
are direct damages.

9.12
The Investor agrees that after the date on which this Agreement shall have been
terminated and all the Purchased Receivables shall have been paid by the Buyer,
upon request of the Supplier, and at the Supplier's expense, the Investor shall
prepare and file an appropriate termination statement or statements with respect
to any financing statement previously obtained by the Investor; provided, no
termination of this Agreement shall in any way affect the respective rights and
obligations of the parties hereto arising prior to such termination or relating
to Purchased Receivables, including, without limitation, with respect to
Sections 2.8, 7, 8, 9.4, 9.8, 9.9 and 9.10.

9.13
The Investor hereby notifies the Supplier that pursuant to the requirements of
the USA PATRIOT Improvement and Reauthorization Act, Title III of Pub. L.
109-177 (signed into law March 9, 2009) (as amended from time to time, the
“PATRIOT Act”), it is required to obtain, verify, and record information that
identifies the Supplier, which information includes the name and address of the
Supplier and other information that will allow the Investor to identify the
Supplier in accordance with the PATRIOT Act.

10.
Confidentiality.

10.1
Investor, investor Agent and Supplier shall each use reasonable care (but in no
event less care than it uses to keep its own Confidential Information
confidential), during the term of the Agreement and for three years after the
termination of this Agreement, to keep confidential all confidential,
proprietary and trade secret information (including without limitation
technical, business or financial information and any and all information of,
from and relating to Supplier) disclosed to it or its affiliates by the other
party or any Buyer (collectively, “Confidential Information”). Except as set
forth in this Section 10.1, no Confidential Information of the Supplier will be
disclosed to any party by Investor or Investor Agent. The Investor and the
Investor Agent may disclose any information received in connection with the
transactions contemplated by the Facility Documents relating to the Supplier or
Purchased Receivables (a) to the extent required by any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority having jurisdiction over the Investor or the Investor Agent, as
applicable, or in connection with any legal proceedings as further set forth in
subsection 10.2 (b) below, (b) to the Buyer, (c) to (A) any actual or
prospective assignee or participant, (B) any securitization company the Investor
may use from time to time, (C) any special purpose entity into which any
Purchased Receivable is sold or which issues securities backed by an interest in
any Purchased Receivable (each, a “Conduit Assignee”), (D) any rating agency,
(E) any placement agent, credit enhancement provider (including, without
limitation, the issuer of any financial guaranty or trade credit insurance
policy) or liquidity provider for any Conduit Assignee, and (F) any purchaser of
securities issued by a Conduit Assignee, and (d) to any affiliate, director,
employee, agent, representative, auditor or counsel of the Investor or the
Investor Agent or of any of the foregoing, provided that (1) in the case of any
party described in clause (c)(A), (B), (C) or (E) or (d) of this sentence, such
person has agreed to be bound by confidentiality obligations comparable to the
confidentiality undertaking of the Investor and Investor Agent, and (2)


Page 7 of 10



--------------------------------------------------------------------------------




Supplier's Confidential Information may be disclosed only to the extent
reasonably necessary and relevant for the purposes referred to in this sentence.
10.2
Notwithstanding anything to the contrary contained in this Agreement, however:
(a) neither Investor, Investor Agent nor Supplier shall be obligated to keep
confidential any Confidential Information that: (i) is or becomes part of the
public domain without a breach of this Agreement by it; (ii) it obtained from
another person or entity without an obligation to keep such information
confidential; (iii) it had in its possession before the Effective Date without
an obligation to keep such information confidential or (iv) it developed
independently, without access to such information; and (b) either Investor,
Investor Agent or Supplier may disclose such Confidential Information to the
extent it is required to do so pursuant to law or regulation or the terms of an
order of a court or administrative tribunal of competent jurisdiction, or as
requested by any governmental or regulatory agency having jurisdiction over
Investor, Investor Agent or Supplier, as applicable, and in the event that
Investor, Investor Agent or Supplier plans to disclose such information pursuant
to such law, regulation or order, it shall promptly notify the other thereof
except to the extent it is precluded from doing so by the terms of such law,
regulation or order. The terms and conditions of this Section 10 shall survive
the termination of this Agreement for any reason (no matter which party
terminates it).

10.3
Each party agrees that breach or threatened breach of any duty in this Section
10 is likely to result in substantial and immediate irreparable harm to the
other party inadequately remedied by monetary damages, and that the injured
party shall be entitled to seek injunctive relief for any such breach or
threatened breach, in addition to any other remedy to which such party is
otherwise entitled.

10.4
Notwithstanding anything in this Agreement to the contrary, each party shall
comply with all privacy and data protection laws, rules and regulations which
are or which may in the future be applicable to the terms of this Agreement. In
the event JPMorgan must collect, use or disclose any personal information,
Supplier warrants and represents that it has obtained, on behalf of JPMorgan,
all required consents from any individuals with respect to the use or disclosure
of such information as are required. Without limiting the generality of the
preceding sentence, each party agrees that it will not use nor disclose to any
other party any nonpublic personal information which it receives from a
financial institution in connection with this Agreement, except in accordance
with this Agreement. For purposes of this Section, when applicable, the terms
“nonpublic personal information” and “financial institution” shall have the
meanings set forth in Section 509 of the Gramm-Leach-Bliley Act (P.L. 106-102)
(15 U.S.C. Section 6809) and implementing regulations thereof.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


PAREXEL INTERNATIONAL, LLC, as Supplier
By:
/s/ James F. Winschel, Jr.
 
SECTION 2.2: INITIAL (A) OR (B):


(A) MANUAL OFFER: [/s/JFW]




(B) AUTOMATIC OFFER: [____]


Name:
James F. Winschel. Jr.
 
Title:
Treasurer
 
 
 
 
JPMORGAN CHASE BANK, N.A., as Investor Agent
 
 
By:
/s/ Erica Goudzwaard
 
 
 
Name:
Erica Goudzwaard
 
 
 
Title:
Associate
 
 
 
 
 
 
 
 
Address for Notices:


JPMorgan Chase Bank, N.A.
300 South Riverside Plaza
Mail Code: IL1-0199
Chicago, Illinois 60670
Attention: Global Contracts Management – SCF
Telecopy No.: 312-954-3516
Email: supply.chain.finance.contracts@jpmchase.com




Page 8 of 10



--------------------------------------------------------------------------------




APPENDIX A | CERTAIN DEFINED TERMS
As used in the Receivables Purchase Agreement to which this Appendix A is
attached, the following terms shall have the meaning ascribed thereto:
“Acceptable Means” shall have the meaning specified in Section 2.7 above.
“Agreement” as defined in the preamble hereto.
“Ancillary Rights” means, with respect to any Receivable, all contract rights
for the payment of money arising from the sale of goods or the rendition of
services which gave rise to such Receivable; all other obligations for the
payment of money arising therefrom; all collateral, insurance, supporting
obligations, and guaranties therefor; the rights to goods and property
represented thereby or associated therewith; all rights and remedies against the
Buyer and/or third parties obligated thereon or goods associated therewith and
the proceeds of any of the foregoing. For the avoidance of doubt, the foregoing
shall not include the Purchase Price.
“Automatic Offer” as defined in Section 2.2(B) above.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, when used in connection with determining the Applicable
Index Rate, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in deposits in the market for the applicable Currency.
“Conduit Assignee” as defined in Section 10.1 above.
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings setting forth the terms relevant to
eligibility of such Receivable for purchase hereunder.
“Currency” means, for any Designated Receivable, the currency noted as the
Currency with respect thereto in the applicable Proposal and/or Remittance
Notice, as the case may be.
“Designated Receivable” means each Receivable that is described in a Proposal
and/or Remittance Notice, as the case may be, on the Site or notified to the
Supplier by the Investor Agent through other Acceptable Means.
“Dispute” means any bona fide defense, counterclaim, offset or other claim,
investigation, or proceeding, asserted as a reason for non-payment of a
Receivable, whether arising from or relating to the sale of goods or rendition
of services that gave rise to such Receivable, or arising from or relating to
any other transaction or occurrence, whether pertaining to price, terms,
quality, workmanship, delivery, quantity or otherwise. A Dispute shall not mean
any matter relating to an Insolvency Event of the Buyer.
“Effective Date” means, subject to Section 3, the date of this Agreement.
“Eligible Receivable” means a Designated Receivable with respect to which each
of the representations and warranties set forth in Section 4(a) are true and
correct as of the Purchase Date thereof.
“Facility Document” means each of this Agreement, each Proposal, each Offer,
each Remittance Notice and all other documents, instruments or agreements
executed and delivered by the Supplier to, or for the benefit of, the Investor
in connection herewith.
“Insolvency Event” means, with respect to any Person, that (i) such Person (a)
shall generally not pay its debts as such debts become due or (b) shall admit in
writing its inability to pay its debts generally or (c) shall make a general
assignment for the benefit of creditors; (ii) any proceeding shall be instituted
by or against such Person seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property, and, if
instituted against such Person, shall remain undischarged for a period of sixty
(60) days; or (iii) such Person or any subsidiary thereof shall take any
corporate or similar action to authorize any of the actions set forth in the
preceding clauses (i) or (ii).
“Investor” as defined in Section 9.1.
“Investor Agent” as defined in the preamble hereto.
“Manual Offer” as defined in Section 2.2(A) above.
“Offer” means an Automatic Offer or a Manual Offer, as the context may require.
“PATRIOT Act” as defined in Section 9.13.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

Page 9 of 10



--------------------------------------------------------------------------------




“Proposal” as defined in Section 2.2(A) above.
“Purchased Receivable” means each Designated Receivable that the Investor
purchases in accordance with this Agreement.
“Receivable” means the monetary obligation of the Buyer to the Supplier arising
under a Contract which is evidenced by an invoice (including the right to
receive payment of any interest or finance charges or other liabilities of the
Buyer under such Contract), all Ancillary Rights with respect thereto, and all
payments made on such Receivable and all proceeds with respect to the foregoing.
For the avoidance of doubt, the foregoing shall not include the Purchase Price.
“Remittance Notice” shall mean a notification by the Investor Agent to the
Supplier of payment of the Purchase Price of Designated Receivables on the terms
set forth therein and otherwise in accordance with the terms hereof, in each
case including the following information:  invoice date, invoice number,
Maturity Date, Currency, Face Amount, and Purchase Date.
“Supplier” as defined in the preamble hereto.
“Supplier’s Account” means an account of the Supplier as notified to the
Investor Agent from time to time by the Supplier in writing.
“Site” means the JPMorgan APAR Internet Web Site operated by JPMorgan Chase Bank
having the URL address notified to the Supplier by the Investor Agent from time
to time, to the extent that such Web Site is accessible by the Supplier.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, if by reason of mandatory provisions of law, the
sale of the Purchased Receivable to the Investor is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, the term
“UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating thereto.





Page 10 of 10

